PER CURIAM:
This claim was submitted for a decision based upon the allegations in the Notice of Claim and the respondent’s Answer.
The claimant seeks an award of $792.93 for damage to his personal property. The property sustained water damage while in a dormitory room on the campus of Concord College, a facility of the respondent. In its Answer, the respondent Admits the validity and amount of the claim, and states that there were sufficient funds expired in the appropriate fiscal year with which to pay for the damaged property.
In view of the foregoing, the Court makes an award in the amount of $792.93.
Award of $792.93.